DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor vehicle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1-14, it is not understood what is meant by “air pulser for a motor vehicle.”  “Air pulser” is not a well-known term of art.  Even if given its plain meaning (i.e., generating air pulses), it is not understood how this relates to “an air conditioning, ventilation and/or heating device (not illustrated), called HVAC, for ‘Heating Ventilation and Air Conditioning,’ for a motor vehicle or for cooling the engine (not illustrated) of the motor vehicle” (pg. 7 of Applicant’s Specification).  Conventionally, HVAC systems use an air blower which remains on until a threshold is reached (which is distinct from generating pulses).  The body of the claims are directed to interfacing with a protection module which is not required to perform the function of pulsing air.
Therefore, for the purposes of examination, Examiner will interpret all instances of “an air pulser for a motor vehicle powered by a first voltage and by a second voltage, the air pulser comprising” as “a circuit powered by a first voltage and a second voltage, the circuit comprising”.
For claim 13, it is not understood what is meant by “when a voltage of the main switch becomes greater than or equal to the threshold voltage.”  It is unclear whether the claimed “voltage of the main switch” refers to, e.g., the voltage across at the input terminal, control terminal, output terminal or across two of the terminals.  
For the purposes of examination, Examiner will interpret “when a voltage of the main switch becomes greater than or equal to the threshold voltage, the zener diode clips said voltage of the main switch so that the voltage equals the threshold voltage” as “when the voltage at a terminal of the main switch becomes greater than or equal to the threshold voltage, the zener diode clips said voltage.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrave et al (US 2014/0043715) in view of Summe (US 5,164,611).
For claim 1, Cosgrave teaches a circuit (Figure 4A) powered by a first voltage (V1) and by a second voltage (V2), the circuit comprising:
a first connection interface (7) with an electrical power supply network that supplies the second voltage (voltage source not shown which generates V2); 
a second connection interface (6);
a functional module (4) linked to the first connection interface (as understood by examination of Figure 4A);
a main switch (27) linked to the functional module that conveys signals over the second connection interface (as understood by examination of Figures 2 and 4A);
and a first protection module (81, 32) that isolates the second connection interface from the electrical power supply network when there is an overvoltage between the functional module and the second connection interface (Abstract).
Cosgrave fails to distinctly disclose:
a second connection interface with a communication bus;
However, Summe teaches a low noise communication bus driver (Figure 1) which receives an input signal (DATAIN) and provides a bus output voltage signal (BUS, Abstract).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to provide Cosgrave’s SIGNAL (signal at node 6) as Summe’s DATAIN in order to provide Cosgrave’s SIGNAL to a communication bus with low noise (see Background of the Invention).  Furthermore, all the claimed elements were known 
For claim 2, Cosgrave as modified by Summe teaches all of the limitations of claim 1 as cited above and Cosgrave further teaches that the first protection module comprises:
an overvoltage detection module (81) comprising:
a protection diode (86);
a first protection switch (53, Figure 4A) that closes when the protection diode is switched on (as understood by examination of Figure 4A);
a secondary switch (52) that opens when there is said overvoltage so as to open the main switch;
a second protection switch (55) that opens when the first protection switch closes so as to open the secondary switch (as understood by examination of Figure 4A).
For claim 3, Cosgrave as modified by Summe teaches all of the limitations of claim 1 as cited above and Cosgrave further teaches:
a protection diode (98) that protects the communication bus when the first voltage is above a threshold voltage of said protection diode ([0063]-[0064]).
For claim 4, Cosgrave as modified by Summe teaches all of the limitations of claim 2 as cited above and Cosgrave further teaches:
a secondary blocking diode that prevents a current from circulating in the second protection switch
For claim 5, Cosgrave as modified by Summe teaches all of the limitations of claim 1 as cited above and Cosgrave further teaches:
a main pulling resistor (48) which guarantees the opening of the main switch when there is said overvoltage ([0043]).
For claim 6, Cosgrave as modified by Summe teaches all of the limitations of claim 2 as cited above and Cosgrave further teaches:
a secondary pulling resistor (47) that guarantees the opening of the secondary switch when there is said overvoltage ([0041]).
For claim 7, Cosgrave as modified by Summe teaches all of the limitations of claim 2 as cited above and Cosgrave further teaches:
a base resistor (45) which guarantees the closure of the secondary switch when a current circulates in said secondary switch (as understood by examination of Figure 4A).
For claim 9, Cosgrave as modified by Summe teaches all of the limitations of claim 1 as cited above and Cosgrave further teaches:
a tertiary blocking diode that guarantees that the main switch remains open (86, as understood by examination of Figure 4A).
For claim 10, Cosgrave as modified by Summe teaches all of the limitations of claim 1 as cited above and Cosgrave further teaches:
a protection diode to protect the main switch against an increase in said first voltage (86, as understood by examination of Figure 4A).
For claim 11
However, Examiner takes official notice that it is notoriously old and well known in the art to generate a first voltage from a second higher voltage by using a voltage regulator.  It is further noted that Applicant’s Specification supports this in page 10.
Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to generate Cosgrave’s V1 using a voltage regulator and V2 since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
the first voltage is generated from the second voltage (via 82, as understood by examination of Figure 4A).
For claim 12, Cosgrave as modified by Summe teaches all of the limitations of claim 1 as cited above and Cosgrave further teaches:
the functional module comprises an electronic driver module powered by said first voltage and to receive and/or transmit signals via the communication bus (as understood by examination of Figure 4A).
For claim 13, Cosgrave teaches a circuit (Figure 4A) powered by a first voltage (V1) and by a second voltage (V2), the circuit comprising:
a first connection interface (7) with an electrical power supply network that supplies the second voltage (voltage source not shown which generates V2); 
a second connection interface (6);
a functional module (4) linked to the first connection interface (as understood by examination of Figure 4A); 
a main switch (27) linked to the functional module that conveys signals over the second connection interface (as understood by examination of Figures 2 and 4A);
a first protection module (81, 32) that isolates the communication bus from the electrical power supply network when there is an overvoltage between the functional module and the second connection interface (Abstract); and 
a zener diode comprising a threshold voltage (98), wherein when the voltage at a terminal of the main switch (terminal directly connected to 28) becomes greater than or equal to the threshold voltage, the zener diode clips said voltage (as understood by examination of Figure 4A).
Cosgrave fails to distinctly disclose:
a second connection interface with a communication bus;
However, Summe teaches a low noise communication bus driver (Figure 1) which receives an input signal (DATAIN) and provides a bus output voltage signal (BUS, Abstract).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to provide Cosgrave’s SIGNAL (signal at node 6) as Summe’s DATAIN in order to provide Cosgrave’s SIGNAL to a communication bus with low noise (see Background of the Invention).  Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
For claim 14, Cosgrave teaches a circuit (Figure 4A) powered by a first voltage (V1) and by a second voltage (V2), the circuit comprising:
a first connection interface (7) with an electrical power supply network that supplies the second voltage (voltage source not shown which generates V2); 
a second connection interface (6);
a functional module (4) linked to the first connection interface (as understood by examination of Figure 4A); 
a main switch (27) linked to the functional module that conveys signals over the second connection interface (as understood by examination of Figures 2 and 4A);
a first protection module (81, 32) that isolates the communication bus from the electrical power supply network when there is an overvoltage between the functional module and the second connection interface (Abstract); and 
a protection diode (86) of the main switch arranged in parallel with a main pulling resistor (46) and a tertiary blocking diode (98), the protection diode being configured to protect the main switch from a voltage increase of the first voltage between a gate and a source of the main switch (as understood based upon examination of Figure 4A).
Cosgrave fails to distinctly disclose:
a second connection interface with a communication bus;
However, Summe teaches a low noise communication bus driver (Figure 1) which receives an input signal (DATAIN) and provides a bus output voltage signal (BUS, Abstract).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to provide Cosgrave’s SIGNAL (signal at node 6) as Summe’s DATAIN in order to provide Cosgrave’s SIGNAL to a communication bus with low noise (see Background of the Invention).  Furthermore, all the claimed elements were known .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove, Summe and Xu (US 2004/0153798).
For claim 8, Cosgrave as modified by Summe teaches all of the limitations of claim 2 as cited above but fail to teach a resettable fuse as claimed.
However, Xu teaches a resettable fuse that protects a communication bus against an overcurrent (as understood by Figure 5 and [0025]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a resettable fuse between the power supply and the combination circuit of Cosgrave and Summe as defined above in order to protect said combination circuit, as taught by [0025] of Xu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849